341 F.2d 302
In the Matter of TRI-METAL WORKS, INC., Debtor.United States of America, Appellant.
No. 14990.
United States Court of Appeals Third Circuit.
Argued February 11, 1965.
Decided February 25, 1965.

Appeal from the United States District Court for the District of New Jersey; Thomas M. Madden, Judge.
Frederick Youngman, Dept. of Justice, Tax Division, Washington, D. C. (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Joseph Kovner, Attys., Dept. of Justice, Washington, D. C., David M. Satz, Jr., U. S. Atty., Lee B. Laskin, Asst. U. S. Atty., on the brief), for appellant.
Benjamin F. Kivnik, Philadelphia, Pa. (Mark Marritz, Haddonfield, N. J., A. David Epstein, Camden, N. J., on the brief), for appellee, Harry Pollock, Receiver of Tri-Metal Works, Inc.
Before KALODNER, STALEY and FREEDMAN, Circuit Judges.
PER CURIAM:


1
On review of the record we find no error. The District Court's Order Affirming Referee will be affirmed.